DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, inter alia¸ a display device comprising: light sources arranged at intervals in an arrangement direction: a light guide plate having a light input end face that is at least a portion of an outer peripheral end surface and through which light from the light sources enters the light guide plate and a light-exit surface that is one of two plate surfaces of the light guide plate and through which the light exits the light guide plate, the light guide plate including a light input end portion including the light input end face and extending in the arrangement direction and the light input end portion including light source opposing portions opposite the light sources, respectively, and light source non-opposing portions opposite the intervals, respectively; a display panel including two substrates sandwiching a liquid crystal layer therebetween and configured to display an image by using light from the light-exit surface; a first display section included in the display panel and located relatively away from the light sources and in which the liquid crystal layer has a first thickness; and a second display section included in the display panel and located relatively near the light sources and disposed to overlap the light input end portion and extending in the arrangement direction, the second display section including light source mounting display portions that overlap the light source opposing portions, respectively, and have a second thickness smaller than the first thickness and light source non-mounting display portions that overlap the light source non-opposing portions, respectively, and have a third thickness greater than the second thickness, the light source mounting display portions and the light source non-mounting display portions being arranged alternately in the arrangement direction.
None of the prior art of record alone or in combination discloses the claimed invention.
Inui et al. (US 2015/0241621) discloses a display device comprising: light sources arranged at intervals in an arrangement direction: a light guide plate having a light input end face that is at least a portion of an outer peripheral end surface and through which light from the light sources enters the light guide plate and a light-exit surface that is one of two plate surfaces of the light guide plate and through which the light exits the light guide plate, the light guide plate including a light input end portion including the light input end face and extending in the arrangement direction and the light input end portion including light source opposing portions opposite the light sources, respectively, and light source non-opposing portions opposite the intervals, respectively; a display panel including two substrates sandwiching a liquid crystal layer therebetween and configured to display an image by using light from the light-exit surface; a first display section included in the display panel and located relatively away from the light sources and in which the liquid crystal layer has a first thickness, and a second display section included in the display panel and located relatively near the light sources and disposed to overlap the light input end portion and extending in the arrangement direction. 
However, Inui does not expressly disclose the second display section including light source mounting display portions that overlap the light source opposing portions, respectively, and have a second thickness smaller than the first thickness and light source non-mounting display portions that overlap the light source non-opposing portions, respectively, and have a third thickness greater than the second thickness, the light source mounting display portions and the light source non-mounting display portions being arranged alternately in the arrangement direction, nor would it have been obvious to do so in combination.
Claims 3-6 and 12-16 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/14/2021